Title: Abigail Adams to Mary Smith Cranch, 6 June 1797
From: Adams, Abigail
To: Cranch, Mary Smith


        
          
            my dear sister
            June 6 1797 philadelphia
          
          I received your Letter by this days post I began to be anxious to hear from my Friends at Quincy. I cannot but say that I was astonishd at some of its contents. I could not believe that any Gentleman would have had so little delicacy or so small a sense of propriety as to have written a more vague opinion, and that of a Lady too, to be read in a publick assembly as an authority. the Man must have lost his Senses I cannot say that I did not utter the expression, because it has always been my opinion that the people would not be willing to support two ministers, but little did I think of having my Name quoted on any occasion in Town meeting. if he had respected my publick Character only, he would have had some Scruples upon that Head I should have supposed. I shall always consider it as a want of Delicacy in him, and a real breach of confidence to make use of my Name on the occasion. I am mortified to find a Gentleman of whom I had formed so favourable an opinion, guilty of such a Want of Decorum. it will however serve as a lesson to me, to be upon my guard, & to be very close mouthed. I have not any remembrance of saying so, tho I think it very probable that I did— by your account of the whole transaction, he has not behaved like a Gentleman. I hope however we shall not be loosers in the end—
          I rejoice to hear our Farm looks well. the president is very desirious of seeing it. a journey some where will be absolutely necessary for him. Such close application for so long a period without any relaxation but a ride of a few miles, is too much for him & I see daily by a langour of his countanance that he wants rest. I fear he will not sustain himself unless congress rise so that we may quit this city during the Hot season—
          I long for my rose Bush my Clover Field, and the retirement of Quincy, and the conversation of my Dear sister and Friends—
        
        
          
            June 8th
          
          to Day is post day to Quincy, and yesterday we had the Chronical. I think impudent as Bache is the Chronical has more of the true spirit of satan, for he not only collects the Billingsgate of all the Jacobin papers but he add to it the Lies, falshoods calumny and bitterness of his own. for what other purpose could he design that

paragraph, that the President was to receive one hundred & 14 thousand Dollors for four years. the sallery every one knows is the same Nominal sum granted to President Washington without half its value. the 14 thousand Dollors is no more the Presidents than the money voted to Rigg one of the Frigates building. Every dollor of it, is laid out for the use of the united states, and accurate Books kept accounts kept & vouchers taken, all of which will be regularly renderd in at our quitting the House. the son too, of 23 years old receiving this sallery of ten thousand dollers pr year. these salleries are all setled by Law. a minister Resident has 4 thousand 500 Dollors pr year, a Minister plenipotentiary Nine thousand this he is not pickd out to receive more than any other, but his fault is being the son of the President. this wretched party are sinking very fast; but the mischief of these publications arises from their circulating amongst persons and in places where no inquiry is made into facts. Bache will publich on both sides— I wish mr Cranch would make a true Statement and see if the wretch would publish it. we give for this very House a thousand pounds a year— President Washington never gave more than 500, and every thing else in the same proportion, nay more than double— but enough of this. I expected to be vilified and abused, with my whole Family when I came into this situation. strickly to addhere to our duty, and keep ourselves unprejuced, is the path before us and the curse causeless shall not come. I feel most sincerely for mrs Greenleaf and her situation. I know it will do no good to look back but you well know how anxious I was when it might have been of use to her. mr James Greenleaf it is said, is absconded mr Morris is confind to his House. each Party criminate the other, as you have no doubt seen by the Washington paper. I regreet that there should exist any occasion for it, but know not the state of Facts, to judge between the parties— as soon as it is in my power I will endeavour to render cousin William some assistance to enable him to purchase some Books. Say nothing about it. I will not forget him.
          The time for the post to go out prevents my adding more. tell mrs Howard that I think Betsy is getting better. she begins to look more like flesh and Blood. Nabby has been sick from some imprudence of her own, but is about again. Becky well, but I have a Lad who has been Sick a week, and that from eating Ice creeme when he was making it & hot. he brought on such a cramp in His stomack, that his Life has been in danger ever since.
          
          Remember me affectionatly to all Friend’s particuliarly to dr Tufts to whom I mean soon to write. my conscience accuses me that I have not.
          Your affectionate sister,
          
            Abigail Adams
          
        
      